|

10/0/2018
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
=-S-S-2 Unité*Travail* Progrès

DIRECTION GENERALE DE L'ECONOMIE ns.
FORESTIERE

di
Protocole d’Accord
Pour l'élaboration du plan d'Aménagement
de l'Unité Forestière d'Aménagement (UF) ) Kàragoua attribuée à la
Société d'Exploitation Forestière Yuan Dong SARL (SEFYD)

€

Octobre 2018

Entre

Le Ministère de l'Economie Forestière, BP 98 Brazzaville, représenté par Monsieur
MOUMBOUILOU Joseph, Directeur Général de l'Economie Forestière, ci-dessous désigné
« le Ministère », d'une part,

Et

La Société d'Exploitation Forestière Yuan Dong SARL, BP 1092 Brazzaville, représentée
par Monsieur MA DECHAO, Directeur Général, ci-dessous désigné « la société », d'autre
part, ;

l'a été préalablement exposé ce qui suit :

Le Ministère de l'Economie Forestière et la Société d'Exploitation Forestière Yuan Dong
SARL ont conclu une Convention d'Aménage nent et de Transformation (CAT), relative à
la mise en valeur de l'Unité Forestière d'Aménagement Karagoua, située dans le secteur
forestier Nord, dans la zone || Sangha. cé

Au terme de la loi 16-2000 du 20 novembre 2(00 portant code forestier et de l'article 12 de
la convention ci-dessus citée, la société s'engage à élaborer, en collaboration avec les
services techniques du Ministère, le plan d'aménagement de l'Unité Forestière
d'Aménagement Karagoua, en vue de garantir une production soutenue de bois#”une
conservation des écosystèmes forestiers et un développement des activités
communautaires. $

Ceci étant, les parties ont conclu ce qui suit :

Article premier : Objet

Le présent protocole d'Accord a pour objet de définir les attributions et l'organisation des

Structures techniques chargées de l'exécution, du suivi et du contrôle de l'élaboration du

plan d'Aménagement de l'Unité Forestière l'Aménagement Karagoua, concédée à la
. Société d'Exploitation Forestière Yuan Dong SARL.

I! définit également les obligations réciproques et le cadre de collaboration des deux
parties contractantes.

Article 2 : Définition de l'Unité Forestière d Aménagement

Les limites de l'Unité Forestière d'Aménagement Karagoua, dont la superficie est de 597
097 ha, sont définies dans la Convention d'Aménagement et de Transformation signée
entre le Gouvernement et la société.

Article 3 : Durée des travaux

La qurée de l'élaboration du plan d'aménagement est fixée à trois (03) ans, à compter de
Bdate de signature du présent protocole d'Accord.

Article 4 : Activités à réaliser

L'élaboration du plan d'aménagement de l'Unité Forestière d'Aménagement Karagoua
S’appuiera sur les données de base collectées, à partir des activités suivantes :

- la production cartographique :
- les études dendrométriques :

-__ l'inventaire d'aménagemert des bois d'œuvre, de la faune et des
autres produits forestiers ;
- les.études Socio-économique et écologique.

Des protocoles techniques seront Signés entre la Direction Générale de l'Economie

Forestière et un bureau d'études Spécialisé, désigné par la Société. || s'agit des protocoles
ci-après :

- le protocole d'inventaire d'aménagement ;

- le protocole sur les normes cartographiques ;

- le protocole sur les normes d'études dendrométriques (élaboration des
tarifs de cubage, calcul des coefficients de recollement).

Ces protocoles techniques vont préciser les ncrmes techniques de réalisation des travaux.
Sur la base des directives d'aménagemert des forêts congolaises et de "mes

d'amé

nagement des concessions forestières.

Les études socio-économique et écologique serônt réalisées sur la base des termes de
références élaborés et validés par une commission ‘interministérielle regroupant
l'administration Forestière et les autres serv ces publics concernés par la gestion des

forêts.

Article 5 : Obligation des Parties contractantes

1)

2)

3)

4)

5)

les parties contractantes s'engagent à impliquer les populations des villages situés
dans et à proximité de l'Unité Forestière d'Aménagement Karagoua au processus
d'élaboration du plan d'aménagement de cette concession forestière :

le Ministère s'engage à faciliter l'exécution des travaux relatifs à l'élaboration du
plan d'aménagement, au plan administratif et technique, notamment en faisant
diligence dans l'examen des documents soumis à sa compétence ;

la Société s'engage à maintenir la cell 1le d'aménagement existante au sein de sa
direction technique pour la coordinat on le suivi et la réalisation des activités
relatives à l'élaboration du plan d'aménagement:

la Société s'engage à financer l'élaboration du plan d'aménagement. Toutefois,
pour les études spécifiques complémentaires, les parties concernées s'engagent à
rechercher les financements nécessaires ;

la mise en œuvre du plan d'aménagement est subordonnée à son approbation par
le Gouvernement. Elle sera exécutée par la Société pendant une durée
Correspondant au moins à une rotation :

|
6) la Société s'engage à utiliser en priorité ‘expertise locale.

Article 6 : Coordination, suivi et élaboration du plan d'aménagement

La coordination et le suivi des travaux d'élaboration du plan d'aménagement ds
concession forestière ci-dessus citée sont assurés par la Cellule d'aménagement ée =
Société d'Exploitation Forestières Yuan Dong SARL. :

Le Coordonnateur de la cellule d'aménagement a été désigné par le Directeur Généré
la Société d'Exploitation Forestière Yuan Dong SARL.

Un Homologue au Coordonnateur a été nommé par le Ministre de l'Economie Forestière.
Les responsabilités et devoirs de l'Homologue sont définis d’un commun accord entre =
Ministère et la Société.

Une note interne du Directeur Général de la Société fixe l'organisation et ke
fonctionnement de la Cellule d'Aménagement.

La Cellule d'Aménagement a pour compétence de : nu

- Organiser l'ensemble des travaux relatifs à l'élaboration du plan
d'aménagement ; 4

- réaliser ou veiller à l'exécution des travaux relatifs à l'élaboration du
plan d'aménagement ; x

- gérer le personnel et le matériel technique de la Cellule :

- élaborer les projets de programme de travail et les budgets
correspondants ;

- élaborer les projets des centrats de services pour les intervenants al
projet ;

- veiller à la bonne application des différents protocoles d'accord cités à
l'article 4 ;

- rédiger les rapports d'activités ;

- faire toutes les suggestions visant à améliorer l'exécution des travaux
d'élaboration du plan d'amenagement.

Article 7 : Exécution suivi et contrôle des travaux

La Cellule d'Aménagement pourrait faire appel à un bureau d'études spécialisé, en cas de
besoin pour la réalisation des travaux.

L'Administration Forestière assure, à travers des missions de terrain, le suivi et le contrôle
de l'élaboration du plan d'aménagement, au moins deux fois par an, à la charge de la
Société.

Article 8 : Comité technique de suivi et d'évaluation

Il est créé une structure chargée du suivi 2t de l'évaluation de l'élaboration du plan
d'aménagement de l'Unité Forestière d'Aménagement Karagoua, dénommée « Comité
Technique de Suivi et d'Evaluation ».

Ce camité est composé ainsi qu'il suit :
Président : Directeur Général de l'E :onomie Forestière ;

1°" Vice-Président : Inspecteur Général de l'Zconomie Forestière ;

2° Vice-Président : Directeur Général de la Société d'Exploitation Forestière Yuan Dong
SARL ;

Rapporteurs ,
- Directeur des Forêts :

- Coordonnateur de la Cellule d'Aménagement.
Membres

- les Représentants des Préfectures de la Sangha :
- le Directeur de la Faure et des aires protégées :
-le Directeur du Centre National d'inventaire et d'Aménagement
des Ressources Forestières et Fauniques :
es -le Directeur Départemental de l'Economie Forestière de la
Sangha ;
- l'Homologue au coordonnateur de la Cellule d'Aménagement : _
- Un Représentant du bureau d'études A
- toute Personne appelée pour sa compétence.

Article 9 : Des compétences du Comité Technique de Suivi et d’Evaluation

Le Comité Technique de Suivi et d'Evaluation a un rôle d'orientation et de supervision des
activités conduisant à l'élaboration du plan d'aménagement. Il s'assure du bon
déroulement du projet et la tenue des engagements pris.

A ce titre, il a pour compétence de :

-_ 6xaminer et adopter le programme d'exécution des travaux relatifs à l'élaboration du

- plan d'aménagement :
PA = €xaminèr et adopter le programme de travail annuel ;
= Examiner et adopter le budget annuel :
- évaluer périodiquement l'exécution des t-avaux du plan d'aménagement ;
- examiner et approuver les Programmes de formation

| - examiner et adopter les rapports annuels d'activités et financiers de la Cellule
| d'Aménagement ;

- examiner et adopter les rapports cu plan d'aménagement à soumettre à
| l'approbation du Gouvernement.
|

Article 10 : Des sessions du Comité Technique de Suivi et Evaluation

Le Comité Technique de Suivi et Evaluatio1 se réunit une fois par année. Toutefois, il
peut se réunir en session extraordinaire, su: convocation du Président.

Les sessions de ce comité ont lieu au Site de la Direction Technique de la société.

Toutefois, elles peuvent se tenir à Brazzaville.

D
Les frais y relatifs sont à la charge de la Société et inscrits au budget général du projet
d'élaboration du plan d'aménagement.

Article 11 : Gestion financière du projet d'aménagement

Le budget relatif à l'élaboration du plan d'aménagement est géré par un agent
comptable de la Société. || travaillera en étroite collaboration avec la Cellule
d'Aménagement.

Article 12 : Règlement des conflits

Tout conflit résultant de l'interprétation, de l'application ou de la violation des
dispositions du présent Protocole d'Accord sera réglé à l'amiable.

Au cas où l'accord à l'amiable n'aboutit pas, le conflit sera porté devant le Tribunal de
Grande Instance de Brazzaville.

VS Article 13 : Amendement du Protocole d'Accord |
Le présent Protocole d'Accord peut être amendé par consentement mutuel.

Article 14 : Le présent Protocole d'Accord entre en vigueur à la date de sa signature-

Pour la Société Pouf le Ministère de l'Economie Forestière,

Le Directeur Général, Le Directeur Général de l'Economie
Forestière,

Dik 4

MA DECHAO Joseph MOUMBOUILOU

